DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.

Information Disclosure Statement

LENGTHY IDS/DOCUMENTS: The multiple IDS documents filed on March 15, 2019, June 14, 2019, September 19, 2019 and December 19, 2019 have been considered by the Examiner using text search. MPEP 609.04(a) says: “Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge et al (US 2008/0285805; hereinafter “Luinge”) in view of Tan et al (US 2013/0232095; hereinafter “Tan”).
Regarding claim 1: Luinge teaches a computerized system for determining spatial information for a multi-segment articulated rigid body system (Abstract; motion 

providing the obtained signals as input to a trained statistical model and obtaining corresponding output of the trained statistical model.
Tan teaches:
providing the obtained signals as input to a trained statistical model and obtaining corresponding output of the trained statistical model (element 130 in Fig. 2; ¶25, 39; using the signals/data from sensors as the input to model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Tan with the invention of Luinge in order to use a statistical model process in determining orientation and position to track complex human joints and non-rigid body parts.

Claim 18 is a method with substantially similar claim language of the system of claim 1, and is rejected under the same rationale.

Luinge further teaches:
Regarding claim 10: wherein the first autonomous movement sensor is arranged on a single wearable device configured to be worn on or around a body part of the user (element 102 in Fig. 1).
Regarding claim 11: wherein the single wearable device comprises a flexible or elastic band configured to be worn around the body part of the user (¶5).

Tan further teaches:
Regarding claim 17: wherein the processor-executable instructions, when executed by the at least one computer hardware processor, further cause the at least one computer hardware processor to perform: updating a computer-generated skeletal representation of the multi-segment articulated rigid body system based, at least in part, on the determined spatial information (¶16, 25; using machine learning to recognize gestures/finger movements to train model regarding skeletal system); and storing, on the at least one non-transitory computer-readable storage medium, the updated computer-generated representation of the multi-segment articulated rigid body system (¶57).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over in Tan et al (US 2013/0232095; hereinafter “Tan”) in view of Luinge et al (US 2008/0285805; hereinafter “Luinge”).
Regarding claim 19: Tan teaches a computerized system for training a statistical model for generating spatial information for a multi-segment articulated rigid body system (Abstract; machine learning model using EMG sensors on a user’s forearm, the totality of fingers, hands, arms being equivalent to rigid body system) having at least an anchored segment and a non-anchored segment connected to the anchored segment, each segment in the multi-segment articulated rigid body system representing a respective body part of a user (see Fig. 1; forearm/fingers is the non-anchored segment, while the upper arm/hand would be corresponding anchored segment), the computerized system comprising: a plurality of autonomous movement sensors; at least one computer hardware processor (¶21); and at least one non-
Tan teaches the system of claim 19 but does not explicitly teach:
the anchored segment anchored to an anchor point to fix a position of the anchored segment relative to a torso of a user; and generate the spatial information for the anchored segment relative to the anchor point to which the anchored segment is anchored, wherein the spatial information comprises position and orientation information of the anchored segment of the multi-segment articulated rigid body system.
Luinge teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Luinge with the invention of Tan in order to use the torso as an anchor point, and to use a statistical model process in determining orientation and position to track complex human joints and non-rigid body parts.

Tan teaches:
Regarding claim 20: wherein the first user and the second user are a same user (user in Fig. 1, 4; training model same user).


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge et al (US 2008/0285805; hereinafter “Luinge”) in view of Tan et al (US 2013/0232095; hereinafter “Tan”) and further in view of Connor (US 2016/0313798).

wherein determining the spatial information for the non-anchored segment comprises: determining a spatial relationship between the anchored segment and the non-anchored segment; wherein determining the spatial relationship between the anchored segment and the non-anchored segment comprises: determining a set of one or more joint angles describing the spatial relationship between the anchored segment and the non-anchored segment; wherein the first autonomous movement sensor comprises an inertial measurement unit (IMU); and wherein the first autonomous movement sensor comprises at least one sensor selected from the group consisting of a gyroscope, an accelerometer, and a magnetometer.
Connor teaches:
Regarding claim 3: wherein determining the spatial information for the non-anchored segment (Fig. 1; anchored segment is fingers and anchor point the hand; ¶101) comprises: determining a spatial relationship between the anchored segment and the non-anchored segment (¶145; using joint biomechanics to determine positions of fingers/segments).
Regarding claim 4: wherein determining the spatial relationship between the anchored segment and the non-anchored segment comprises: determining a set of one or more joint angles describing the spatial relationship between the anchored segment and the non-anchored segment (¶103; estimating joint angles based on gestures).
Regarding claim 5: wherein the first autonomous movement sensor comprises an inertial measurement unit (IMU) (¶309; inertial sensor).
Regarding claim 6: wherein the first autonomous movement sensor comprises at least one sensor selected from the group consisting of a gyroscope, an accelerometer, and a magnetometer (¶95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Connor with the invention of Luinge in order to most accurately measure and account for the positioning of the body segments in determining spatial relationships.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge et al (US 2008/0285805; hereinafter “Luinge”) in view of Tan et al (US 2013/0232095; hereinafter “Tan”) and further in view of Linderman (US 2010/0106044).

Regarding claim 7, Luinge in view of Tan teaches the system of claim 1 but does not explicitly teach:
wherein the trained statistical model comprises a trained non-linear regression model.
Linderman teaches:
Regarding claim 7: wherein the trained statistical model comprises a trained non-linear regression model (¶90-91; regression modeling that are non-linear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Linderman with the invention of Luinge in order to fit lines to a collection of data in modeling.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge et al (US 2008/0285805; hereinafter “Luinge”) in view of Tan et al (US 2013/0232095; hereinafter “Tan”) and further in view of Wagner (US 2016/0313801; hereinafter “Wagner”).

Regarding claim 8, Luinge in view of Tan teaches the system of claim 1 but does not explicitly teach:
wherein the trained statistical model comprises a trained recurrent neural network.
Wagner teaches:
Regarding claim 8: wherein the trained statistical model comprises a trained recurrent neural network (¶188; using recurrent neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Wagner with the invention of Luinge in order to more flexibly handle data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge et al (US 2008/0285805; hereinafter “Luinge”) in view of Tan et al (US 2013/0232095; hereinafter “Tan”) and further in view of Oono et al (US 2017/0161635; hereinafter “Oono”).

Regarding claim 9, Luinge in view of Tan teaches the system of claim 1 but does not explicitly teach:

Oono teaches:
Regarding claim 9: wherein the trained statistical model comprises a trained variational autoencoder (¶11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Oono with the invention of Luinge in order to effectively approximate an encoding distribution.

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge et al (US 2008/0285805; hereinafter “Luinge”) in view of Tan et al (US 2013/0232095; hereinafter “Tan”) and further in view of Kim et al (US 2014/0098018; hereinafter “Kim”).

Regarding claims 12-13, Luinge in view of Tan teaches the system of claim 1 but does not explicitly teach:
wherein the processor-executable instructions, when executed by the at least one computer hardware processor, further cause the at least one computer hardware processor to perform: sending one or more control signals to a controller configured to instruct a device to perform an action based on the one or more control signals; and wherein the processor-executable instructions, when executed by the at least one computer hardware processor, further cause the at least one computer hardware processor to perform executing a computer application that provides a virtual reality environment, wherein the controller comprises a display controller configured to instruct 
Kim teaches:
Regarding claim 12: wherein the processor-executable instructions, when executed by the at least one computer hardware processor, further cause the at least one computer hardware processor to perform: sending one or more control signals to a controller configured to instruct a device to perform an action based on the one or more control signals (¶78-81; using element 1615 in Fig. 16).
Regarding claim 13: wherein the processor-executable instructions, when executed by the at least one computer hardware processor, further cause the at least one computer hardware processor to perform executing a computer application that provides a virtual reality environment, wherein the controller comprises a display controller configured to instruct a display to display a visual representation of a character in the virtual reality environment, and wherein the one or more control signals comprise signals to instruct the display controller to update in real time the visual representation of the character based, at least in part, on the determined spatial information (¶28, 81; in virtual reality system, controller and display device, elements 1615, 1620 in Fig. 16, using gestures, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim with the invention of Luinge in 

Regarding claim 16, Luinge in view of Tan teaches the system of claim 1 but does not explicitly teach:
wherein the controller includes a control interface for a physical device, and wherein the one or more control signals comprise signals to instruct at least one component of the physical device to move based on the determined spatial information.
Kim teaches:
Regarding claim 16: wherein the controller includes a control interface for a physical device, and wherein the one or more control signals comprise signals to instruct at least one component of the physical device to move based on the determined spatial information (¶81; various physical systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim with the invention of Luinge in order to control/move a device in accordance with various signals.

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge et al (US 2008/0285805; hereinafter “Luinge”) in view of Tan et al (US 2013/0232095; hereinafter “Tan”) and further in view of Kim (US 2014/0098018) and Marcolina (US 2016/0239080; hereinafter “Marcolina”).


wherein the virtual reality environment comprises a virtual object and wherein updating the visual representation of the character based on the determined spatial information comprises updating the visual representation such that the character interacts with the virtual object; and wherein interacting with the virtual object comprises an action selected from the group consisting of grasping the virtual object, dropping the virtual object, pushing the virtual object, throwing the virtual object, pulling the virtual object, opening the virtual object, and closing the virtual object.
Marcolina teaches:
Regarding claim 14: wherein the virtual reality environment comprises a virtual object and wherein updating the visual representation of the character based on the determined spatial information comprises updating the visual representation such that the character interacts with the virtual object (¶52, 140; visual objects based on sensory space of hand).
Regarding claim 15: wherein interacting with the virtual object comprises an action selected from the group consisting of grasping the virtual object, dropping the virtual object, pushing the virtual object, throwing the virtual object, pulling the virtual object, opening the virtual object, and closing the virtual object (¶52; grasping, closing object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim with the invention of Luinge in order to use spatial information in a virtual reality environment.

Response to Arguments
Applicant's amendments and arguments filed December 4, 2020 have been fully considered but they are not persuasive. Applicant argues that the amended claim language of “the obtained signals indicating a position and an orientation of the non-anchored segment” is not taught be the Tan reference. After further consideration, the Examiner agrees with the argument of the Applicant. However, an updated grounds of rejection has been set forth above and this limitation is taught in the Luinge reference. The Luinge reference teaches the limitation for example, in the Abstract. The claims, as currently written, are not patent eligible.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857    


/REGIS J BETSCH/Primary Examiner, Art Unit 2857